DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 05/26/2020.
Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except documents of the foreign patent documents not provided with copies of the English translation.

Examiner’s Note
Applicants are suggested to include information from paras. 0081 and 0090 of the specification (e.g., both the face and verification code authentication processes) in the claims in order to improve claim limitations regarding the allowalibity of the application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single 
The abstract of the specification is objected because it includes the legal phraseology (e.g., comprise/comprising) often used in patent claims, which should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1, 8 and 15 recite “…displaying a verification code in the first preset area … highlighting, one by one in the second preset area, characters in the verification code …”; however, it is not clear how highlighting of the characters in the verification code of the first preset area can be in the second preset area (or omitting necessary steps/components which causes the limitation unclear).
Claims 2-7, 9-14 and 16-20 depend from the claim 1, 8 or 15, and are analyzed and rejected accordingly.

Claims 6, 13 and 20 recite “… to prompt the user to align its face to the preset face authentication area …”, however, it is not clear whether “its face” refers to “a user’s face” or “a face authentication mode’s face”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutherford et al. (US 2014/0172430 A1).

As per claim 1, Rutherford teaches an identity authentication method, comprising: at an electronic device (e.g., the communication device, the access device or the mobile phone) having one or more processors and memory (e.g., the processor and memory of fig. 2), the electronic device coupled with a display (e.g.,  and one or more input devices (e.g., items 220, 240 of fig. 2) [abstract; figs. 2, 4 of Rutherford]:
receiving an identity authentication request; in response to receiving the identity authentication request, performing an interactive authentication information exchange between the electronic device and a user [figs. 4, 6A-6C; par. 0082, lines 1-15; par. 0083, lines 14-28 of Rutherford teaches receiving an identity authentication request (e.g., initiating/requesting the financial transaction, which requires a user identity authentication); in response to receiving the identity authentication request, performing an interactive authentication information exchange between the electronic device and a user (e.g., asking, by the mobile phone, the user to provide the voice sample)], including:
determining, on the display, a first preset area and a second preset area; displaying a verification code in the first preset area according to the identity authentication request
highlighting, one by one in the second preset area, characters in the verification code on which voice identification is to be performed; receiving voice information provided by the user according to the highlighted verification code characters [fig. 6B, 6C, 7A; par. 0133, lines 14-16; par. 0150, lines 1-16; par. 0151, lines 1-10 of Rutherford teaches highlighting, one by one in the second preset area (e.g., item 620 of fig. 6C/7A or the certain characters displayed to the user’s communication device based on a certain tempo), characters in the verification code (e.g., the words which the user has to speak) on which voice identification is to be performed; receiving voice information provided by the user (e.g., captured user’s voice) according to the highlighted verification code characters (e.g., item 620 of fig. 6C/7A or the certain characters displayed to the user’s communication device based on a certain tempo)]; and
uploading the voice information to a server, wherein the server performs identity authentication on the user according to the voice information [par. 0116, lines 1-3; par. 0121, lines 10-19; par. 0149, lines 1-11; par. 0150, lines 13-21; par. 0151, lines 8-10 of Rutherford teaches uploading the voice information (e.g., the captured audio segment or received voice data) to a server (e.g., receiving the captured audio segment at the server computer), wherein the server performs identity authentication on the user according to the voice information(e.g., the captured audio segment or received voice data)].
 
As per claim 2
Rutherford further teaches wherein the displaying a verification code in the first preset area according to the identity authentication request [see the rejection of the claim 1] comprises:
displaying, according to the identity authentication request, an option that instructs the user to request a voice identification mode [fig. 6A; par. 0122, lines 1-6 of Rutherford teaches displaying, according to the identity authentication request (e.g., initiating/requesting the financial transaction, which requires a user identity authentication), an option (e.g., providing the option for the user shown in fig. 6A) that instructs the user to request a voice identification mode (e.g., requesting the voice identification mode by clicking next icon in fig. 6A after selecting native language information)];
in response to a user selection of the option, obtaining the verification code from the server; and displaying the verification code in a first style in the first preset area [fig. 6A, 6B; par. 0123, lines 1-16 of Rutherford teaches in response to a user selection of the option (e.g., shown in the fig. 6A), obtaining the verification code from the server; and displaying the verification code (e.g., the words which the user has to speak) in a first style in the first preset area (e.g., the item 610/710 of the fig. 6B/7A)].

Claims 8 and 9 are device claims that correspond to the method claims 1 and 2, and are analyzed and rejected accordingly.
Claims 15 and 16 are storage medium claims that correspond to the method claims 1 and 2, and are analyzed and rejected accordingly.

Allowable Subject Matter
Claims 3-7, 10-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the 112(b) rejections, stated above.
Note: the prior arts of record, such as US 2014/0172430 A1 by Rutherford et al. (e.g., processes of a secure voice authentication to a user by providing a word string and a supplemental signal and using the concurrently recorded audio segment and the supplemental signal, etc.), and US 2009/0025071 A1 by Mumm et al. (e.g., a process for authenticating a user using an initial voice sample of an enrolment step and a current voice sample of the user in a verification step, etc.) do not teach/disclose the limitations (e.g., adjusting a font style of the character of the verification code according to a preset font style and/or prompting the user to align face to the preset face authentication area addition to a first preset area and a second preset area, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAUNG T LWIN/Primary Examiner, Art Unit 2495